By TERRELL, PJ.,
(Dissenting)
It is readily seen that Welikson appears in this transaction just the same as a thief who stole an automobile in New York, and brought it to Ohio and by fraud and perjury procured a certificate of title in his own name.
Does the Automobile Certificate of Title Law, Volume 117, Ohio Laws, 373, grant to a thief the right to obtain a fraudulent and false certificate of title and through it to transfer good title to another? It does not appear to the writer that such a violent departure from the heretofore accepted laws of property was contemplated by the the ‘legislature.
The title of this automobile registration act is “to prevent the importation of stolen motor vehicles and thefts and fraud.” It would open the doors wide to thieves and wrongdoers, and by an invitation to them to do the very things which the statute intends to prohibit.
Prom the act itself it would appears that the mere paper certificate of title does not in all events import absolute title. The certificate of title may be invalidated. No place in the act does it state that the certificate of title guarantees absolute ownership.. It may be used as evidence of ownership. (§6390-4, GC.)
Sec. 6390-7, GC, provides:
“If it appear that a certificate of title has been improperly issued, the registrar shall have the power and it shall be his duty to cancel the same.”
Apparently one who acquires subsequent title under a certificate of title that has been invalidated by the registrar deals with the first certificate of title holder at his own risk.
Sec. 6390-8, ' GC, provides that the registrar shall make a record of reports of thefts or conversions of automobiles. This would be .a futile requirement by the legislature if such a theft did not invalidate a certificate of title in the name of the thief.
The tenor of the act pertaining to mortgages and conditional sales contracts is that such mortgages and conditional sales contracts hereafter made, shall be shown on the certificate of title but .that such mortgages and conditional sales contracts in existence when this act became effective shall continue under the law then in effect. At the time this act became effective, the settled law of the state was to recognize a conditional sales contract which was properly executed and recorded in the state where made. Plaintiff’s conditional sales contract was properly made and recorded in New York State according to the laws thereof. The said contract was not “hereafter” made but was made before the certificate of title law became effective. I think it would follow then that the certificate of title law does not apply to plaintiff’s conditional sales contract.
The mere recording of a title with an official recorder cannot of itself validate such title which in itself is otherwise invalid or non-existent. This would apply to the recording of a certificate of title of an automobile with a county clerk just the same as the recording of a deed of title to real estate with a county recorder.
For the foregoing reasons I dissent from the opinion of the majority. The conditional sales contract of the plaintiff should have been recognized and given effect by the trial court and judgment should have been rendered for the plaintiff.